DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/9/18, wherein:
Claims 1-26 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21 and 26 recite “receive first link data from a first sensor system located at the first link; generate a first joint state estimate of the first joint based on the first link data”, then the claim continue recite “generate a second joint state estimate of the second joint”.  It is not clear how the second joint state estimate is being generated? Is it also based on the first link data or a second link data?  Noted that the claim 1 does not recite “receiving second link data from a second sensor system located at the second link”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 18-23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAI ET AL (US 2019/0328475).  Herein after ARAI. 
As for independent claim 1, ARAI discloses a system which includes a robotic manipulator including a serial chain comprising a first joint, a second joint, and a first like; and a processing unit including one or more processors {see at least figure 3}, the processing unit configured to receive first link data from a first sensor system located at the first link {see at least figures 3, 4, 9, 16, item 150 and pars. 0514-0155}; generate a first joint state estimate of the first joint based on the first link data; generate a second joint state estimate of the second joint; apply a first weight to the first joint state estimate to generate estimate to generate a second weighted joint state estimate; and control the first and second joints based on the first weighted joint state estimate and second weighted joint estimate {see at least figures 15-19 and pars. 0178-0183, 0219, 0224-0231}.
As for dep. claim 2, ARAI discloses that the first joint state estimate includes a first join acceleration estimate {see at least par. 0136}.
As for dep. claim 3, ARAI discloses that the serial chain further comprises a second link and wherein the processing unit is further configured to receive a second link data from a second sensor system located at the second link; and generate the first joint state estimate of the first joint based on the first link data and the second link data {see at least figures 3-4}.
As for dep. claims 4, 18 and 19, ARAO discloses wherein the first joint physically connects the first link and second link, and wherein to generate the first joint state estimate, the processing unit is configured to compute a first different motion between the first link and second link based on the first link data and second link data; and generate the first joint estimate by transforming the first different motion to a joint space associated with the first joint {see at least figures 16, 17 and 19}.
As for dep. claims 5-7, ARAI discloses the limitations of these claims in at least pars. 0135-0136, 0184, 0193 and 0227.
As for dep. claim 20, ARAI discloses that the first sensor system includes a gyroscope or an accelerometer {see at least par. 0124}.
As for dep. claims 21-23 and 26, RAI discloses the limitations of this claim have noted in the rejection above.  They are therefore considered rejected as set forth above.
Claims 8-17, 24 and 25 overcome the prior art of record. 
Conclusion
The following references are cited as being of general interest: Mintz et al (US 2019/0000576); Cooper (US 2007/0156122); Kwon et al (US 2014/0277741).

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664